Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to the structure of the intermediate surface overcomes the prior art of record, specifically Morishima, necessitating a new grounds of rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180219245 by Choi et al (hereinafter Choi) in view of US 20150295270 by Chun. 



However, Chun discloses a conventional and routine electrode structure in a wound battery may comprise a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator disposed therebetween (130 Fig. 4 [0064] teaching the claimed “a separator positioned between the first polarity electrode plate and the second polarity electrode plate, the separator having pores through which ions are exchanged between the first polarity electrode plate and the second polarity electrode plate”). 

As Choi is silent as to the specific components’ configuration of the electrode structure in the battery module, a skilled artisan would look to conventional and routine configurations known in the art, such as Chun, rendering obvious the use of Chun’s electrode structure as the claimed subject matter simply uses simple substitution of one known element for another, in the instant case a non-descript electrode structure for a detailed electrode structure known in the art, to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 


Modified Choi discloses a first polarity tab electrically connects to the first electrode a first terminal (Choi 21 Fig. 1 teaching the claimed “a first polarity tab at least partially positioned between the first polarity electrode plate and the separator that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 1 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface and facing the separator”). 

An intermediate surface which is disposed between the first and second surface includes a bend so as to form an acute angle with the front surface in a plane perpendicular to the electrode plate (Fig. 1 teaching the claimed “and at least one intermediate surface that extends between the electrode interface surface and the flat surface and that forms an acute angle with the electrode interface surface in a plane perpendicular to the first polarity type metal plate”). 

Regarding Claim 6, modified Choi discloses the resulting angle at the interface would be less than 90 degrees (Choi Fig. 1 teaching the claimed “the acute angle between the at least one intermediate surface and the electrode interface surface with a value between 20 degrees and 60 degrees”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	


Regarding Claim 8, modified Choi discloses each electrode tab is in contact with the separator (Chun Fig. 3 teaching the claimed “comprising: at least a portion of the flat surface and at least a portion of the at least one intermediate surface is in contact with the separator”).  

Regarding Claim 9, modified Chun discloses the electrode structure is rolled into an oblique or elliptical cylindrical shape within the housing such that the first surface of the tab which contacts the electrode with which it makes electrical contact is conformal to the shape of that electrode (Choi Fig. 1 teaching the claimed “the first polarity electrode plate, the separator and the second polarity electrode plate rolled into a cylindrical shape, and the electrode interface surface that conforms to a curvature of the first polarity electrode plate”).  

Regarding Claim 10, modified Chun discloses the electrode structure is rolled into an oblique or elliptical cylindrical shape within the housing and that a first portion of each tab is confined within the cylindrical shape and a second portion of said tab extends outward from the cylindrical shape (Choi Fig. 1 teaching the claimed “the first polarity electrode plate, the separator and the second polarity electrode plate rolled into a cylindrical shape, and a first portion of the first polarity tab positioned between the first polarity electrode plate and the separator, and a second portion of the first polarity tab that extends out of one end of the electrode structure”).  



However, Chun does disclose that the thickness of the tab should be considered so as to be accommodated between rolls in the cylindrical shape ([0067]). Additionally, as the tab is a current extraction element for transferring electrical energy, a skilled artisan would appreciate the thickness of electrode materials such as the tab are result effective variables in that increased thickness increases conductivity/reduces resistance, however, also increasing the thickness would, in view of Chun, affect the structure of the cylindrical wrapping such that it would require no more than routine experimentation to optimize the thickness of the tab to arrive at the claimed range, thereby rendering obvious the claimed “the first polarity tab having a thickness, measured as a distance between the flat surface and the electrode interface surface, between 8 microns and 12 microns”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
  
Regarding Claim 14, modified Choi is silent as to the thickness of the tab measured between the first and second surfaces, thereby being silent to the width of the side surfaces which connect the first and second surfaces. 

However, Chun does disclose that the thickness of the tab should be considered so as to be accommodated between rolls in the cylindrical shape ([0067]). Additionally, as the tab is a current In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding Claim 15, modified Choi discloses a second polarity tab (Choi other 21 Fig. 1 teaching the claimed “a second polarity tab that electrically connects the second polarity electrode plate to a second polarity terminal of the battery cell”). The second tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 1 teaching the claimed “a second polarity electrode interface surface coupled with the second polarity metal plate of the second polarity electrode plate, a second polarity tab flat surface opposite the second polarity electrode interface surface”). 

An intermediate surface which is disposed between the first and second surface includes a bend so as to form an acute angle with the front surface in a plane perpendicular to the electrode plate (Fig. 1 teaching the claimed “and at least one second polarity tab intermediate surface that extends between . 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Chun as applied to claim 1 above, and further in view of US 20120040231 by Hagiwara et al (hereinafter Hagiwara).

Regarding Claim 2, modified Choi discloses the limitations of Claim 1 above. Although Choi’s figures appear to represent a linear bend in the tab, as the tab is formed of metal, it would be the offices position that there would be at least some curve to the bending of the tab as it would be unreasonable to expect the tab would be capable of bending metal with a thickness to result in perfectly linear adjoining surfaces. Additionally, as shown in Hagiwara, bending an electrode tab to conform with a desired configuration in a battery module (Fig. 1) can be accomplished using curved bends in the metal. Therefore, the claim is directed to no more than a change in shape from modified Choi as presented and in view of Hagiwara, it would be obvious to a skilled artisan that either type of bend, linear or curved, could be used to form the necessary bend in modified Choi’s tab, rendering obvious the claimed “the at least one intermediate surface including a curved surface”).  The bend is obvious as a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). If it is Applicant’s position that the instant shape is critical, evidence must be provided to support such a position.

Regarding Claim 3, modified Choi discloses two opposing surfaces between the first and second surface, each of said surface are bent (Choi Fig. 1 teaching the claimed “the at least one intermediate . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chun as applied to claim 1 above, and further in view of US 20190363330 by Suehiro et al (hereinafter Suehiro).

Regarding Claim 13, modified Choi discloses the limitations of Claim 1 but is silent as to the width of the tab, thereby being silent to the width of the second surface. 

However, Suehiro discloses a battery cell comprising a first polarity tab (24 Fig. 1) wherein a routine and conventional width of said tab is between 0.5-3 mm ([0031] teaching the claimed “wherein a width of the flat surface is between 0.5 millimeter and 1 millimeter”) so as to reduce unnecessary external force onto the electrode while maintaining sufficient tensile strength ([0031]). 

Therefore, a skilled artisan would appreciate modified Choi’s tabs can be formed between 0.5-3 mm in width, as disclosed by Suehiro, so as to reduce unnecessary external force onto the electrode while maintaining sufficient tensile strength. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chun and US 20180083251 by Newman.  

	
Regarding Claim 16, Choi discloses a battery cell comprising a housing (10a Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (20 Fig. 1 teaching the claimed “an electrode structure disposed in the housing”) wherein the electrode structure comprises a cathode plate and an anode plate with a separator interposed between ([0049]) but fails to disclose the specific electrode components in detail. 

However, Chun discloses a conventional and routine electrode structure in a wound battery may comprise a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator disposed therebetween (130 Fig. 4 [0064] teaching the claimed “a separator positioned between the first polarity electrode plate and the second polarity electrode plate, the separator having pores through which ions are exchanged between the first polarity electrode plate and the second polarity electrode plate”). 

As Choi is silent as to the specific components’ configuration of the electrode structure in the battery module, a skilled artisan would look to conventional and routine configurations known in the art, such as Chun, rendering obvious the use of Chun’s electrode structure as the claimed subject matter simply uses simple substitution of one known element for another, in the instant case a non-descript 

Modified Choi discloses a first polarity tab electrically connects to the first electrode a first terminal (Choi 21 Fig. 1 teaching the claimed “a first polarity tab at least partially positioned between the first polarity electrode plate and the separator that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 1 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface and facing the separator”). 

An intermediate surface which is disposed between the first and second surface includes a bend so as to form an acute angle with the front surface in a plane perpendicular to the electrode plate (Fig. 1 teaching the claimed “and at least one intermediate surface that extends between the electrode interface surface and the flat surface and that forms an acute angle with the electrode interface surface in a plane perpendicular to the first polarity type metal plate”). Regarding Claim 16, Chun discloses a battery cell comprising a housing (Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (Fig. 2-4 teaching the claimed “an electrode structure disposed in the housing”) comprising a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator 

A first polarity tab electrically connects to the first electrode a first terminal (119 Fig. 4 [0051] teaching the claimed “a first polarity tab that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 3, 4 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface”). 

Chun fails to disclose an electrical vehicle comprising a battery pack which includes the battery cell. 

However, Newman discloses cylindrical lithium ion batteries may be used in battery packs in electrical vehicles (Fig. 1 [0004] teaching the claimed “an electric vehicle, comprising: a battery pack to power one or more components of the electric vehicle; and a battery cell arranged in the battery pack”). 

As Newman discloses, it is routine and conventional to use batteries like Choi’s in battery packs to power a portion of an electrical vehicle, therefore, it would have been obvious to employ Choi’s battery cell in such a system as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 18, modified Choi discloses the resulting angle at the interface would be less than 90 degrees (Choi Fig. 1 teaching the claimed “the acute angle between the at least one intermediate surface and the electrode interface surface with a value between 20 degrees and 60 degrees”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 20, Choi discloses a battery cell comprising a housing (10a Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (20 Fig. 1 teaching the claimed “an electrode structure disposed in the housing”) wherein the electrode structure comprises a cathode plate and an anode plate with a separator interposed between ([0049]) but fails to disclose the specific electrode components in detail. 

However, Chun discloses a conventional and routine electrode structure in a wound battery may comprise a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-[0047] teaching the claimed “including: a first polarity electrode plate including: a first polarity metal plate, and a first polarity current collector material disposed on the first polarity metal plate”), a second polarity electrode includes a metal plate and a current collector (120 Fig. 4 [0055]-[0059] teaching the claimed “a second polarity electrode plate including: a second polarity metal plate, and a second polarity current collector material disposed on the second polarity metal plate”) and a porous separator disposed therebetween (130 Fig. 4 [0064] teaching the claimed “a separator positioned between the first polarity electrode plate and the second polarity electrode plate, the separator having pores through which ions are exchanged between the first polarity electrode plate and the second polarity electrode plate”). 

As Choi is silent as to the specific components’ configuration of the electrode structure in the battery module, a skilled artisan would look to conventional and routine configurations known in the art, such as Chun, rendering obvious the use of Chun’s electrode structure as the claimed subject matter simply uses simple substitution of one known element for another, in the instant case a non-descript electrode structure for a detailed electrode structure known in the art, to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Modified Choi discloses a first polarity tab electrically connects to the first electrode a first terminal (Choi 21 Fig. 1 teaching the claimed “a first polarity tab at least partially positioned between the first polarity electrode plate and the separator that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 1 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface and facing the separator”). 

An intermediate surface which is disposed between the first and second surface includes a bend so as to form an acute angle with the front surface in a plane perpendicular to the electrode plate (Fig. 1 teaching the claimed “and at least one intermediate surface that extends between the electrode interface surface and the flat surface and that forms an acute angle with the electrode interface surface in a plane perpendicular to the first polarity type metal plate”). Regarding Claim 16, Chun discloses a battery cell comprising a housing (Fig. 1 teaching the claimed “a housing”) having an electrode structure disposed therein (Fig. 2-4 teaching the claimed “an electrode structure disposed in the housing”) comprising a first polarity electrode including a metal plate and a current collector (110 Fig. 4 [0044]-

A first polarity tab electrically connects to the first electrode a first terminal (119 Fig. 4 [0051] teaching the claimed “a first polarity tab that electrically connects the first polarity electrode plate to a first polarity terminal of the battery cell”). The tab includes a first surface which contacts the first electrode and an opposing flat, second surface (Fig. 3, 4 teaching the claimed “an electrode interface surface coupled with the first polarity metal plate of the first polarity electrode plate, a flat surface opposite the electrode interface surface”). 

Chun fails to disclose an electrical vehicle comprising a battery pack which includes the battery cell. 

However, Newman discloses cylindrical lithium ion batteries may be used in battery packs in electrical vehicles (Fig. 1 [0004] teaching the claimed “providing a battery cell, the battery cell disposed in a battery pack to power electric vehicles”). 

. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Chun and Newman as applied to claim 16 above, and further in view of US Hagiwara. 

Regarding Claim 17, modified Choi discloses the limitations of Claim 16 above. Although Choi’s figures appear to represent a linear bend in the tab, as the tab is formed of metal, it would be the offices position that there would be at least some curve to the bending of the tab as it would be unreasonable to expect the tab would be capable of bending metal with a thickness to result in perfectly linear adjoining surfaces. Additionally, as shown in Hagiwara, bending an electrode tab to conform with a desired configuration in a battery module (Fig. 1) can be accomplished using curved bends in the metal. Therefore, the claim is directed to no more than a change in shape from modified Choi as presented and in view of Hagiwara, it would be obvious to a skilled artisan that either type of bend, linear or curved, could be used to form the necessary bend in modified Choi’s tab, rendering obvious the claimed “the at least one intermediate surface including a curved surface”).  The bend is obvious as a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). If it is Applicant’s position that the instant shape is critical, evidence must be provided to support such a position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721